DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/24/2021 has been entered.  Claims 1-12 and 14-23 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/0158513 A1) in view of Yu (CN 203128206 U, See the machine translation for citation).
Regarding claims 1, 6-7, and 9-10, Zhamu discloses ABS pellets (acrylonitrile-butadiene-styrene pellets [0061] (multiple particles of a solid carrier material) and expanded graphite (multiple particles of a graphitic material) were placed in an acoustic mixing unit (impacting chamber of an energy impacting apparatus), and processed for 30 minutes.  After processing, carrier material was found to be coated with a thin layer of carbon.  Zhamu discloses the graphene sheets coated on metal, glass, or ceramic particles can be easily detached form the particles by immersing the coated particles in water bath and subjected the slurry to mild ultrasonication [0050].  Once the reaction is completed, the slurry is subjected to repeated steps of rinsing and washing with water and then subjected to drying treatments to remove water, which would also remove the solid carrier [0051].
	However, Zhamu does not disclose separating the graphene sheets from the solid carrier material particles using mechanical shearing means comprises operating a disperser, rotatory blade mixer, or reverse-blade mixer.  Yu teaches an intercalation peeling device for graphene 
  Regarding claims 3-5, 8, and 16, Zhamu discloses chemical functionalization of graphene sheets can be accomplished concurrently by including appropriate chemical compounds in the impacting chamber [0066].  The NPGs may be subjected to oxidation with nitric acid which is a liquid [0073].  It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to add the nitric acid or other chemical functionalization compound in order to functionalize the graphene.
Regarding claim 11, Zhamu discloses that is preferably that the graphitic material has never been previously intercalated or chemically oxidized [0021].
Regarding claim 12, Zhamu discloses the source graphitic material may be graphite fluoride [0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the expanded graphite with graphite fluoride since both graphitic materials may be used as the source material and are therefore, functional equivalents [0021].
Regarding claim 14, Zhamu discloses the process is capable of producing single-layer graphene sheet [0055].
Regarding claim 15, Zhamu discloses in many examples, the graphene material produced contains at least 80% single layer graphene sheets [0055].
Regarding claims 17 and 19-20, Zhamu discloses the functional groups include SO3H (sulfonate group), COOH (carboxyl group), NH2, R”, OH, R’CHOH, CHO (aldehydic group),, COOR’, R” is hydrogen, alkyl aryl, cycloalkyl, or aralkyl, cycloaryl, R” is fluoroalkyl, fluoroaryl, fluorocycloalkyl, fluoroalkyl [0068].
Regarding claim 18, Zhamu discloses the functionalizing agent contains an azide compound selected from the group consisting of 2-azidoethanol, 3-azidopropan-1-amine, 4-(2-azidoethoxy)4-oxobutanoic acid, 2-azidoethyl-2-bromo-2-methyl-propanoate, chlorocarbonate, azidocarbonate, dichlorocarbene, carbine, aryne, nitrene, R-)-oxyccarbonyl nitrenes [0036].
Regarding claim 21, Zhamu discloses the chemical functional groups or reactive molecules include amidoamine, polyamides, aliphatic amines, modified aliphatic amines, cycloaliphatic amines, aromatic amines, anhydrides, ketimines, diethylenetriamine, triethylene-tetramine, tetraethylene-pentamine, polyethylene polyamine, polyamine epoxy adduct, phenolic hardener, non-brominated curing agent, non-amine curatives, and combinations thereof [0069].
Regarding claim 22, Zhamu discloses the functional groups include OY, NHY, O=C-OY, P=C-NR’Y, O=C-SY, O=C-Y, -CR’1-OY, N’Y or C’Y, and y is an appropriate functional group of a protein, a peptide, an amino acid, an enzyme, an antibody, a nucleotide, an oligonucleotide, an antigen, or an enzyme substrate, enzyme inhibitor or transition state analog of an enzyme substrate or is selected form R’OH, R’NR’2, R’SH, R’CHO, R’CN, R’X, R’N+(R’)3X-, R’SiR’3, R’Si(-OR’-)yR’3-y, R’Si(-O-SiR’2-)OR’, R’-R”, R’-N-CO, (C2H4O-)wH, -(-C3H6O-)wH, (-CH2H4O)w-R’, (C3H6O)w-R’, R’, and w is an integer greater than one and less than 200 [0071].
Regarding claim 23, Zhamu does not disclose the procedure of operating said energy impacting apparatus is conducted in a continuous manner using a continuous energy impacting device.  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).  See MPEP §  2144.04 (V) (E). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/0158513 A1) in view of Wu (CN 104709900 A, See machine translation for citation).
Regarding claim 2, Zhamu discloses ABS pellets (acrylonitrile-butadiene-styrene pellets [0061] (multiple particles of a solid carrier material) and expanded graphite (multiple particles of a graphitic material) were placed in an acoustic mixing unit (impacting chamber of an energy impacting apparatus), and processed for 30 minutes.  After processing, carrier material was found to be coated with a thin layer of carbon.  Zhamu discloses the graphene sheets coated on metal, glass, or ceramic particles can be easily detached form the particles by immersing the coated particles in water bath and subjected the slurry to mild ultrasonication [0050].  Once the reaction is completed, the slurry is subjected to repeated steps of rinsing and washing with water and then subjected to drying treatments to remove water, which would also remove the solid carrier [0051].  Zhamu discloses the impacting chambers may contain impacting balls (e.g. stainless steel or zirconia beads)[0049].  It would be expected that one of ordinary skill in the art before the effective filing date of the invention would to separate the impacting balls from the graphene.  The impacting balls can be reused.  Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Zhamu is silent about the features that the mechanical shearing means comprises operating a disperser, rotatory blade mixer, or reverse-blade mixer (page 7) is not persuasive.  Zhamu does not limit the mechanical means for graphene peeling.
B) Applicant’s argument that Zhamu is silent about the features that the step (c) further comprises removing the impacting balls or media from the liquid medium, by means of filtration or centrifugation (page 8) is not persuasive.  There are limited ways in order to separate the impact balls.  Filtration is one of ways one of ordinary skill in the art would look to separate the impact balls from the dispersion.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kurkina (EP 2878709 A1) discloses the graphene can be dispersed in liquid dispersant medium under sonication, shaking, or stirring, or combinations thereof [0065].

Wu, “One-step in situ ball milling synthesis of polymer-functionalized graphene nanocomposites”, J. Mater. Chem., 2011, 21, 8626.
Chen (CN 107418206 A) teaches high-dispersion graphene heat conduction master batch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767